Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 24, 2020

The Court of Appeals hereby passes the following order:

A20A1135. NORINE CAVE v. SUVIDHA J. SACHDEVA et al.

      Norine Cave filed a dental malpractice claim against Suvidha Sachdeval and
Cost Dental of Georgia, P. C. (“the defendants”), and the case was tried before a jury.
When Cave’s expert witness did not arrive to testify, the trial court granted the
defendants’ motion for a directed verdict. Within 30 days, Cave filed both a motion
for new trial and a notice of appeal. The defendants have filed a motion to dismiss the
direct appeal, arguing that the pending motion for new trial renders the appeal
premature.
      A notice of appeal ordinarily divests a trial court of its jurisdiction to act in a
case. See Jones v. State, 309 Ga. App. 149, 149 (709 SE2d 593) (2011). Where,
however, both a notice of appeal and motion for new trial are timely filed, the trial
court retains jurisdiction to rule on the motion for new trial, and any appeal is
premature. See id. Accordingly, the defendants’ motion to dismiss is hereby
GRANTED, and this direct appeal is hereby DISMISSED. See Auld v. Weaver, 196
Ga. App. 782, 782 (397 SE2d 51) (1990); Home Ins. Co. v. Fort Valley Mills, 132 Ga.
App. 15, 15 (207 SE2d 590) (1974).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/24/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.